Opinion issued December 22, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00717-CV
———————————
 
In Re
Cypress Texas Lloyds, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus 

 

 
MEMORANDUM OPINION
In this
original proceeding, Relator Cypress Texas Lloyds seeks relief from a trial
court order denying its request to abate the case pending an appraisal.  
We deny the petition for writ of
mandamus.[1]
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Bland and Huddle.




[1]
          The underlying case is Scott v. Cypress Texas Lloyds et al.,
No. 2010-45498 in the 11th District Court of Harris County, the Honorable Mike
Miller presiding.